Exhibit 40
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Larry Schurig - Taken 1/15/2019


                                                                  Page 1
                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION
     SDAHRIE HOWARD, DENISE                   )
     HOBBS, ELLENOR ALTMAN, TAVI              )
     BURROUGHS, DOMINIQUE                     )
     FREEMAN, KIMBERLY                        )
     CRAWFORD-ALEXANDER, ESTHER               )
     JONES, BALVINA RANNEY,                   )
     TAWANDA WILSON, and SUSANA               )
     PLASENCIA, on behalf of                  )
     themselves and all others                )
     similarly situated,                      )
                                              )
                          Plaintiffs,         )
                                              )
                  v.                          )   No. 17-cv-8146
                                              )
     COOK COUNTY SHERIFF'S                    )
     OFFICE, and COUNTY OF COOK,              )
                                              )
                          Defendants.         )


                   The deposition of LARRY SCHURIG, called
     by the Plaintiffs for examination, taken pursuant to
     the Federal Rules of Civil Procedure of the United
     States District Courts pertaining to the taking of
     depositions, taken before MELISSA BELICE, CSR, at
     161 N. Clark Street, Suite 2500, Chicago, Illinois,
     on the 15th day of January, 2019, at the hour of
     11:03 a.m.


     Reported By:        Melissa Belice
     CSR License No. 084-003391


                       Royal Reporting Services, Inc.
                                312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Larry Schurig - Taken 1/15/2019

                                          Page 108                                                    Page 109
 1       A It's been a few years, sir.                      1       A More of an open area. They have dorm
 2       Q When you were there, was there any               2   room settings there.
 3   tinting or etching on the glass to make it one way     3       Q Okay.
 4   so that the inmates could not see out but people       4       A And then the bottom right would be
 5   could see in?                                          5   Division 9, the tier.
 6       MR. PHILLIPS: Objection. Outside of the scope      6       Q Go to Page 28, Bates 281633, what's this
 7   of the notice.                                         7   depict?
 8          You can answer.                                 8       A A holding cell in the criminal courts
 9       THE WITNESS: Not that I know.                      9   building.
10   BY MR. KULWIN:                                        10       Q At 26th Street?
11       Q What is, again, Page 23? There's three          11       A Yes, sir.
12   photographs, Bates 281628. What are these             12       Q Page 30, 281635?
13   photographs of? And I don't mean what's going on in   13       A I believe this is lockup in the Markham
14   them. I mean the actual photographs, what are they    14   facility.
15   depicting location wise?                              15       Q Page 35, 281640?
16       A I believe, again, interlock on the first        16       A Down on the bridge area of the criminal
17   upper left corner one. Could be 9 or 10. I don't      17   courts building.
18   know offhand.                                         18       Q So this is the area between -- let me get
19       Q Okay.                                           19   this straight. So when the sheriffs bring inmates
20       A A tier on the right picture to that,            20   from the jail to the courthouse, do they go through
21   Division 9 or 10. I'm saying it's Division 9.         21   a tunnel all the way and get to the bridge, or is
22       Q Okay.                                           22   there an open area and then the bridge?
23       A The bottom left I believe is Division 6.        23       A There's a receiving room in the basement
24       Q The interlock area?                             24   where they take them, and they bring them down a


                                          Page 110                                                    Page 111
 1   long hallway to the court facility.                    1       Q Let's turn now, if we could, to another
 2      Q And the bridge is part of that whole              2   question I have. We talked about OC spray. As I
 3   hallway?                                               3   understand it -- before I ask you that, in your work
 4      A Yes, sir.                                         4   at the Use of Force Unit or the training academy,
 5      Q Are there cells in this area, or do they          5   did you ever get any requests from sheriffs or
 6   just stand there?                                      6   sheriff deputies for retaining these things for
 7      A No, there are cells in that area.                 7   specific instructions on how to deal with that
 8      Q Are the inmates in the cells while                8   situation, masturbating detainees?
 9   they're waiting to go upstairs?                        9       A Nothing directed to our unit that I can
10      A Unless they're being lined up to be              10   recall, no.
11   moved, yes, sir.                                      11       Q And nothing from the administration?
12      Q And Page 37, 281642?                             12       A Besides that e-mail you provided early.
13      A Behind a courtroom, sir, in the criminal         13       Q Nothing from the administration either,
14   courts building.                                      14   like Mr. Curry or anyone else other than the e-mails
15      Q Now, prior to 2018 -- and if I've asked          15   we've seen already today, correct?
16   you this already, I apologize -- was there any        16       A In regards to?
17   similar in-service training that dealt specifically   17       Q Masturbating.
18   with how to deal with masturbating detainees,         18       A Not that I can recall, sir.
19   indecently exposing detainees, verbally assaulting    19       Q To use OC spray you have to be certified,
20   detainees other than just the general use of force    20   correct?
21   we talked about?                                      21       A Yes, sir.
22      A In regards to noncompliance.                     22       Q How do you get certified?
23      Q Just general noncompliance?                      23       A You have to attend the training held by
24      A Yes, sir.                                        24   the Bureau of Education & Training.


                                                                      30 (Pages 108 to 111)
                                  Royal Reporting Services, Inc.
                                           312.361.8851
